Citation Nr: 1335290	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to March 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Wilmington, Delaware.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

The Board last remanded the issue on appeal for additional development in July 2013.  At that time, the Board directed that another VA examination be obtained to determine the etiology of the Veteran's bilateral foot disorder.  The Board requested that the examiner provide a complete rationale for the requested opinion, or otherwise explain, if applicable, why an opinion could not be provided. 

In response to the Board's remand, another VA examination was conducted in August 2013.  The Board finds that this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner wrote that he had examined the Veteran many times and was unable to render an opinion concerning the foot claims.  The examiner noted that the Veteran did not have any documented active duty complaints and he felt that "her problems are from her back & she needs to have a neurological evaluation.  I can only speculate as to the cause."  The examiner failed to provide any further reasons why the opinion would require speculation.  The examiner failed to indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner failed to indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  This failure to provide the requested reasoning is not responsive to the Board's remand instructions.  

The examiner opined that the Veteran's foot problems were "from her back" but did not provide any rationale for this.  Furthermore, this opinion does not consider the post-service records of examination and treatment as directed by the Board's remand.  This is significant in that the report of the October 2012 VA examination included a negative opinion regarding a link between the foot disorders and the Veteran's back pathology and this opinion was supported by a comprehensive rationale.  If the examiner determined that there was a link between the foot problems and the back pathology, more than a mere assertion that the examiner feels like there is such a link is required to be responsive to the Board's remand instructions.  The Board notes the examiner who conducted the August 2013 VA examination suggested that another examination be conducted by a neurologist which suggests to the Board that the August 2013 examiner, who is a podiatrist, did not feel that he had the expertise to determine if there was a link between the back pathology and the foot disorders.   

The examiner who conducted the August 2013 VA examination indicated in the report that he reviewed the claims file.  However, there is no indication that the examiner reviewed any electronic records.  In the current case, all the pertinent records are now in electronic form.  The examiner's failure to specify in the examination report that he reviewed the electronic records, as well as in the claims file is not responsive to the Board's remand instructions.  The examiner was also directed to specify the dates encompassed by the electronic records reviewed.  This also was not done.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the above, the Board finds that another VA examination is required to comply with the Board's remand instructions.  

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated her for foot disorders since her discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the evidence of record.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded examination by an appropriate health care professional who has not examined the Veteran before.  If additional examinations by specialists are required to provide the required opinion, such as a neurologist, one should be obtained.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed. 

Based on the evidence of record, to include the results of diagnostic testing, and with consideration of the Veteran's statements, to include reports of the onset of her symptomatology in the record, the examiner must provide an opinion as to whether any diagnosed foot disorder, to include pes planus and plantar fasciitis, is related to the Veteran's military service.  The examiner must also state whether any diagnosed foot disorder, to include pes planus and plantar fasciitis, is due to or aggravated by any service-connected disorder, to include chronic low back strain and arthritis of the left knee.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she must so state and provide the reasons why an opinion would require speculations.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



